DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 and 45-46 are pending and examined in the instant Office action.

Information Disclosure Statements
The IDSs provided have been considered.  

Claim Rejections - 35 USC § 112(d) - Does not further limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 18 depends from non-existent claim 0.
For the purpose of examination, it is interpreted that claim 18 depends from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 18, and 45-46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drmanac et al. [WO 2014/145820 A2; on IDS].
Claim 1 is drawn to a method for sequencing nucleic acid molecules from a sample.  The method comprises applying adapters to DNA fragments in the sample to obtain DNA-adapter products.  The method requires that each adapter comprises a nonrandom unique molecular index.  The method requires that the nonrandom unique variable indices of the adapters have at least two different molecular lengths and for a set of vNRUMIs.  The method comprises sequencing the plurality of amplified polynucleotides, thereby obtaining a plurality of reads associated with a set of vNRUMIs.  The method comprises identifying reads associated with a same length vNRUMI.  The method comprises determining a sequence of a DNA fragment in the sample using the reads associated with the same vNRUMI.
Claim 45 is drawn to similar subject matter as claim 1, except claim 45 is drawn to a computer program product.
Claim 46 is drawn to similar subject matter as claim 1, except claim 46 is drawn to a computer system.
Since no definitions are given for nonrandom unique variable index or vNRUMI in the original specification, these terms are broadly interpreted to encompass oligonucleotide tags of different lengths.
The document of Drmanac et al. studies multiple tagging of long DNA fragments [title].  Claim 1 of Drmanac et al. teaches obtaining the sequence of individually tagged subfragments of DNA wherein each subfragment has a polynucleotide tag.  Paragraph 83 of Drmanac et al. teaches that the tags have different lengths.  Claim 22 of Drmanac et al. teaches amplifying the DNA.  Claim 1 of Drmanac et al. teaches using the tagged subfragments to identify reads associated with the tag and assemble the longer DNA sequence fragment (i.e. thereby determining the sequence of the DNA fragment using the reads associated with the tags).  Paragraph 121 of Drmanac et al. teaches synthesizing the DNA subfragments.  Figures 5-6 of Drmanac et al. illustrate the computer limitations of the claims.

With regard to claim 18, Drmanac et al. teaches no more than 10,000 different tags/vNRUMIs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drmanac et al. as applied to claims 1, 18, and 45-46 above, in further view of Altschul et al. [Journal of Molecular Biology, volume 215, 1990, pages 403-410; on IDS].
Claim 2 recites calculating alignment scores related to the vNRUMIs.
Claim 3 recites that the alignment score is based on the degree of matching.
Claim 8 recites selecting vNRUMIs based on alignment scores.
Claim 9 recites selecting the vNRUMI with the highest alignment score.
The document of Drmanac et al. teaches tagging, sequencing, and amplifying DNA subfragments to identify a larger DNA fragment, as discussed above.  While paragraphs 250-251 of Drmanac et al. teach scoring, Drmanac et al. does not teach alignment scores.
The document of Altschul et al. studies a basic local alignment search tool [title].  The Methods section of Altschul et al. teaches an alignment scoring algorithm wherein the greater the score, the greater the degree of matching.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the DNA tagging techniques of Drmanac et al. by using an alignment scoring algorithm of Alschul et al. that results in the optimal DNA being selected wherein the motivation would have been that the alignment algorithm of Altschul is an additional mathematical tool that facilitates the DNA tagging and identification processes of Drmanac et al. [abstract of Altschul et al.].

35 U.S.C. 103 Rejection #2:
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drmanac et al. in view of Altschul et al. as applied to claims 1-3, 8-9, 18, and 45-46 above, in further view of Kermani et al. [US PGPUB 2015/0094961 A1; on IDS].
Claim 4 recites that nucleotide edits include substitution, addition, and deletion.
The documents of Drmanac et al. and Altschul et al. make obvious tagging, sequencing, amplifying, and alignment scoring DNA subfragments to identify a larger DNA fragment, as discussed above.  
Drmanac et al. and Altschul et al. do not teach the recited edits.
The document of Kermani et al. studies phasing and linking processes to identify variations in a genome [title].  Paragraph 75 of Kermani et al. teaches that the edits include substitution, addition, and deletion.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the DNA tagging techniques of Drmanac et al. and the alignment scoring algorithm of Alschul et al. by use of the editing techniques of Kermani et al. wherein the motivation would have been that Kermani et al. gives the mathematical tools/edits that facilitate the understanding of alignment [paragraph 75 of Kermani et al.].

35 U.S.C. 103 Rejection #3:
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drmanac et al. as applied to claims 1, 18, and 45-46 above, in further view of Thompson [US PGPUB 2004/0018520 A1; on IDS].
Claim 14 recites that the tags are 6 or 7 nucleotides in length.
The document of Drmanac et al. teaches tagging, sequencing, and amplifying DNA subfragments to identify a larger DNA fragment, as discussed above.  
Drmanac et al. does not teach that the tags are 6 or 7 nucleotides in length.
The document of Thompson studies trans-splicing enzymatic nucleic acid mediated biopharmaceutical [title].  Paragraph 52 of Thompson teaches that the tags are 6 or 7 nucleotides in length.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the DNA tagging techniques of Drmanac et al. by use of the tags of Thompson because it is obvious to combine known elements in the prior art to yield a predictable result.  Six and seven base tags are an alternative to 12 or more base tags.  There would have been a reasonable expectation of success in combining Drmanac et al. and Thompson because both studies are analogously applicable to understanding of oligonucleotide tags.

35 U.S.C. 103 Rejection #4:
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drmanac et al. as applied to claims 1, 18, and 45-46 above, in further view of Craig et al. [Nucleic Acids Research, volume 18, 1990, pages 2653-2660; on IDS].
Claim 15 recites collapsing reads associated with the same vNRUMI into a group to obtain a consensus nucleotide sequence for the sequence of the DNA fragment in the sample.  Claim 16 is further limiting wherein the consensus sequence is obtained based on quality scores of the reads.
Claim 17 is further limiting comprising determining the reads that are associated with the vNRUMIs.
The document of Drmanac et al. teaches tagging, sequencing, and amplifying DNA subfragments to identify a larger DNA fragment, as discussed above.  
Drmanac et al. does not teach the consensus sequence scoring and matching limitations.
The document of Craig et al. studies the ordering of cosmid clones covering the HSV-I genome [title].  Figure 1 of Craig et al. teaches the probes (vNRUMIs) of interest.  Figure 5 of Craig et al. teaches using fingerprint scoring to differentiate the four consensus isomer sequences of the HSV-I genome using the probes of Figure 1 of Craig et al.
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the DNA tagging techniques of Drmanac et al. by use of the fingerprinting technique of Craig et al. wherein the motivation would have been that the fingerprinting technique gives another practical application to the tags [Figure 5 of Craig et al.].

Statutory Double Patenting 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-7 of prior U.S. Patent No. 10,844,429 B2 [on IDS]. This is a statutory double patenting rejection.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,844,429 B2 [on IDS]. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to sequencing nucleic acid molecules using vNRUMIs.  While the claim of ‘429 recites limitations in addition to the limitations of the rejections claim, the claim of ‘429 still anticipates the instantly rejected claim.

Allowable Subject Matter
Claims 5-7 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 are free of the prior art.
The prior art does not teach or suggest the alignment scoring limitations and sequence editing recited in the claims.

Related Prior Art
The sister patent of US Patent 10,844,429 recites similar subject matter regarding using UMIs to sequence oligonucleotides.  However, the patent of ‘429 recites limitations distinct from the instantly rejected claims regarding consensus sequences.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1672                                                                                                                                                                                                        4 December 2022